Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4 in Figs. 11-13 in the reply filed on 5/5/2022 is acknowledged.  The traversal is on the ground(s) that searching all the publications relating to all the species would not impose a serious burden on the examiner.  This is not found persuasive because searching each embodiment would require additional text search queries and strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11, 16-24, 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1-3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/5/2022.



DETAILED ACTION
	This is the first action on the merits for application 16/668131.  Claims 1-29 are currently pending in this application. Claims 1-6, 12-15, and 25-26 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6, 12, 15, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WICKLIFFE (2006/0019782).

Regarding Claim 1, WICKLIFFE teaches A chain guide assembly (236), configured to be mounted on a linkage assembly (28)(44c)(34) of a bicycle derailleur (10), comprising: an inner plate (portion of 236 closer to bicycle frame); an outer plate (portion of 236 farther from the bicycle frame), spaced apart from the inner plate; a first connecting bridge (portion of 236 passing above the chain), wherein two opposite sides of the first connecting bridge are respectively connected to the inner plate and the outer plate; and a second connecting bridge (portion of 236 passing below the chain), wherein two opposite sides of the second connecting bridge are respectively connected to the inner plate and the outer plate; wherein the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge are made of a single piece (Figs. 1-3).

Regarding Claim 2, WICKLIFFE teaches wherein the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge are made of non-metallic materials [0129].

Regarding Claim 3, WICKLIFFE teaches wherein materials of the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge all comprise carbon fiber compound [0129].

Regarding Claim 4, WICKLIFFE teaches further comprising at least one first structural reinforcement sheet (portion of 238 attached to the inner plate), wherein the at least one first structural reinforcement sheet is disposed on the inner plate, and the at least one first structural reinforcement sheet is made of metal [0129].  The sheet can be made of aluminum or titanium so the chain takes less damage and the derailleur is lighter.  Steel could be used to create a more durable derailleur or a lower carbon steel could still be used so the chain isn’t damaged.

Regarding Claim 6, WICKLIFFE teaches further comprising a structural reinforcement protrusion (curved portion of 238 seen in Fig. 6B), wherein the structural reinforcement protrusion is disposed on a surface of the outer plate facing the inner plate, and the structural reinforcement protrusion and the outer plate are made of a single piece and made of a same material [0129].

Regarding Claim 12, WICKLIFFE teaches wherein the at least one first structural reinforcement sheet (portion of 238 attached to the inner plate) comprises a plate portion, a first corner portion, and a second corner portion, and the plate portion are located between and connected to the first corner portion and the second corner portion.

Regarding Claim 15, WICKLIFFE teaches further comprising a first structural reinforcement protrusion (curved portion of 238 on inner plate) and a second structural reinforcement protrusion (curved portion of 238 on outer plate), wherein the first structural reinforcement protrusion is disposed on a surface of the inner plate facing the outer plate, the first structural reinforcement protrusion and the inner plate are made of a single piece and made of a same material, the second structural reinforcement protrusion is disposed on a surface of the outer plate facing the inner plate, and the second structural reinforcement protrusion and the outer plate are made of a single piece and made of a same material (Fig. 6B, 8B).

Regarding Claim 25, WICKLIFFE teaches a structural reinforcement sheet (238)(Figure 6a), configured to be disposed on a chain guide assembly (236), comprising: a main body portion; a first corner portion (first instance of 600); and a second corner portion (second instance of 600), wherein the main body portion is located between and connected to the first corner portion and the second corner portion (Fig. 6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 11, 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WICKLIFFE (2006/0019782).

Regarding Claims 5, 11, WICKLIFFE does not teach wherein the at least one first structural reinforcement sheet has a thickness ranging between 0.1 millimeters and 3 millimeters.
WICKLIFFE contains the result effective variable of a structural reinforcement having some thickness as seen on 238 in Figures 6A and 8A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to make the chain guide durable while not adding unnecessary weight.  The reinforcement structure only needs to prevent friction wear due to the chain rubbing on the surface of the chain guide, so the thickness of the sheet only needs to protect the rest of the chain guide for a determined estimated life of the derailleur.

Regarding Claim 13, WICKLIFFE does not teach wherein the first corner portion and the second corner portion each have a curvature not less than 0.1 millimeters.
WICKLIFFE contains the result effective variable of corner portions with a curvature as seen inf Figures 6A and 8A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to move the chain away from the corners of the chain guide so the chain doesn’t encounter more friction with the guide by being pushed into the corners of the guide where both the chain top or bottom surface and the chain side surface are both contacting the chain guide.

Regarding Claim 26, WICKLIFFE does not teach wherein the first corner portion and the second corner portion each have a curvature not less than 0.1 millimeters.
WICKLIFFE discloses the result effective variable of first and second corner portion curvatures as seen in Fig. 6A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to allow a smooth transition between adjacent walls to prevent catching of the chain thereby.  A corner radius which is too small may cause the chain the get wedged into a corner of the chain guide as it passes through.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WICKLIFFE (2006/0019782) in view of NANKOU (2007/0060427).

Regarding Claim 14, WICKLIFFE does not teach further comprising a third connecting bridge, two opposite sides of the third connecting bridge are respectively connected to the outer plate and the inner plate, the first connecting bridge is located between the second connecting bridge and the third connecting bridge, and the inner plate, the outer plate, the first connecting bridge, the second connecting bridge, and the third connecting bridge are made of a single piece.
NANKOU teaches further comprising a third connecting bridge, two opposite sides of the third connecting bridge are respectively connected to the outer plate (56) and the inner plate (55), the first connecting bridge (59) is located between the second (bridge connected to 56b) connecting bridge and the third connecting bridge (58), and the inner plate, the outer plate, the first connecting bridge, the second connecting bridge, and the third connecting bridge are made of a single piece.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain guide in WICKLIFFE so it has the configuration in NANKOU as a matter of design choice to give the derailleur a chain detachment prevention member.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654